Citation Nr: 1807410	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard from March 1973 to July 2007, with periods of both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The Veteran is service-connected for sustained injuries during a period of ACDUTRA from June 23, 1984 to July 7, 1984, thereby qualifying him for "veteran" status, as set forth in 38 C.F.R. § 3.1 (d), 3.6(a).

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board requires a new medical opinion because the existing opinion is inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, a July 2012 VA examination was conducted and the examiner rendered an opinion against service connection.  The Board finds the rationale for the opinion inadequate because it recited facts alone without a reasoned medical explanation connecting the facts.  Specifically, the opinion amounted to a statement that assumes the Veteran had normal hearing prior to service, because the Veteran's audio tests prior to service are unavailable.  Additionally, the examiner discussed the Veteran's 1984 ACDUTRA incident in the tinnitus opinion; however, the examiner did not discuss the 1984 ACDUTRA incident where the Veteran stated he was exposed to an accidental rifle detonation.  The Veteran asserts that his current hearing loss is related to the 1984 accidental rifle detonation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral sensorineural hearing loss.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

After conducting any testing necessary, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss is related to service.

In rendering the opinion, the examiner must address the Veteran's statements and testimony describing his exposure to noise during service, including his 1984 ACDUTRA incident where he was exposed to an accidental rifle detonation.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




